Citation Nr: 1705174	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  15-20 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial increased disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from January 1955 to January 1959.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2012 and September 2014 rating decisions of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  The February 2012 rating decision granted service connection for PTSD and assigned a 50 percent disability rating, effective September 27, 2010, and the September 2014 rating decision denied entitlement to a TDIU.  

In December 2015, the Board denied the Veteran's claim for entitlement to an initial evaluation in excess of 50 percent for PTSD and denied entitlement to a TDIU.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a July 2016 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Remand.  The Board's decision was vacated and the Veteran's claims were remanded to the Board.  The Order called for the claims to be remanded to obtain additional private medical records and records pertaining to the Veteran's employment history.  In August 2016, the Board remanded the claims pursuant to the Order.  Some of the additional records requested in the remand directives were obtained and added to the claims file.  The case has now been returned to the Board for further appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS). Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


REMAND

Unfortunately, and for reasons explained below, in order to comply with the legal duty to assist the Veteran, another remand is required to ensure compliance with the Board's prior remand directives and to obtain a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for many years, and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.  

When this case was remanded by the Board in August 2016, the remand directives included for the AOJ/RO to obtain updated VA treatment records.  Current review reflects that this directive was met.  Also met was the directive for further attempts to be made to obtain records relating to the Veteran's former employment from 1982 to 1997 with the Missouri Department of Transportation (MDOT).  Review of the record reflects that such records were added to the file.  However, it is argued by the Veteran's representative that an additional remand directive to obtain the private records of D.J.M., DO, was not met.  (See the July 2016 Informal Hearing Presentation.)  

In the Board remand of August 2016, the AOJ/RO, after receiving authorization from the Veteran, was to obtain records from a private physician, D.J.M., DO, at Ozarks Family Care, in West Plains Missouri.  It does not appear that the Veteran specifically responded to the AOJ/RO's September 2016 request regarding this medical information.  However, as the AOJ/RO never notified the Veteran of its inability to obtain the records, informing the Veteran of its inability to obtain such without his consent, in accordance with 38 C.F.R. § 3.159 (e) (2016), the Board finds that the Veteran should be afforded additional opportunity to provide authorization for the AOJ to obtain those highly relevant records.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the Court.  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the foregoing, the claim must be remanded for compliance with the August 2016 Board remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)  


1.  After obtaining any necessary updated authorization from the Veteran, obtain copies of all outstanding private treatment records from D.J.M., DO, at Ozarks Family Care, in West Plains Missouri.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  

2.  After completing the above, conduct any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph or deemed necessary, to include affording the Veteran a VA examination to determine the current level of severity of his PTSD.  

3.  Thereafter, the AOJ/RO should readjudicate the Veteran's claims for an increased initial rating for his service-connected PTSD and for a TDIU, based on the entirety of the evidence of record.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

